DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11 October 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been listed in the application file, but a copy of the information referred therein has not been included, e.g. the Non-Patent Literature (NPL) and the Foreign Patent Literature (FOR). For the information to be considered it is required to include a copy of each document in the IDS.
Specification
The disclosure is objected to because of the following informalities: each figure must be described separately in the Brief Description of the Drawings, wherein Figures 1A, 1B, 2A, 2B, 3A-3C, 4A-4H and 5AQ-5H are not. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the step of “obtaining” in line 17-20 which describes “a third digital 3D representation comprising both surface data relating to the dental tissue in the first one of the patient's jaws and surface data relating to the first part and the opposing structure of the scan appliance 20when the scan appliance is arranged in relation to the first one of the patient's jaws”, which is confusing. 
It is not understood when describing said “both surface data” in line 18, if it is related to the dental tissue of the first one of the patient’s jaw and the second surface is the surface data of the first part of the opposing structure of the scan appliance, or if the intensions when using the term “both surface data” is to claim the dental tissue of the first one of the patient’s jaw with the surface data relating to the first part of the scan appliance, and the second is data is from the opposing structure of the scan appliance. 
Examiner’s note – the applicant has used the term “surface data” only when relating to the “dental tissue of the first one of the patient’s jaw” and the “dental tissue of the second one of the patient’s jaws”. The claim does not include the use of the term “surface data” when describing the “first part” of the “scan appliance including one or more openings” which creates confusion. 
Therefore, another way of interpretation is if the intension was to claim that the term “both surface data” is that the first surface data is from the dental tissue of the first one of the patient’s jaw and the second surface data is from the dental tissue of the second one of the patient’s jaws, which creates more confusion due to the way the recitation was constructed
For examination purposes, the recitation will be treated as the dental tissue of the first one of the patient’s jaw with the surface data relating to the first part of the scan appliance, and the second is data is from the opposing structure of the scan appliance.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-22, including two claims 22, have been renumbered as claims 9-22.
Claim 23 maintains the same claim number as originally presented.
Claims 8 and 11 are objected to because of the following informalities:  The claims use the recitation “wherein the method comprises” in line 1. The use of the word method” is redundant, making said recitation a repetition of the preamble. Therefore, it is suggested to use instead “further comprising”.  Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  The claims use the recitation “the step of providing a scan”. The Office understands that said step is the same as the one described in claim 1. In order to avoid confusion of interpreting the recitation that it relates to the one described in claim 1 and not another scan, it is suggested to change the recitation as followed “the step of providing [a]the scan”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 9, 11-18 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 9-11 and 13-19 of U.S. Patent No. 10456229 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims describe the same limitations of the method for determining the relative arrangement of patient's jaws in a bite position when the occlusion is not defined by natural teeth alone.
Allowable Subject Matter
Claims 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the art of record does not teach or render obvious, either alone or in combination, a method for determining the relative arrangement of patient's jaws in a bite position when the patient's occlusion is not defined by . 
Claim 23 is allowed.
The following is an examiner’s statement of reasons indication of allowable subject matter: 
Regarding claim 23, the art of record does not teach or render obvious, either alone or in combination, a method for determining the relative arrangement of patient's jaws in a bite position when the patient's occlusion is not defined by natural teeth alone including that a first part of the scan appliance includes one or more openings such that the dental tissue otherwise hidden by the scan appliance 15can be acquired by the intra-oral scanner while the first part of the scan appliance is placed at the first one of the patient's jaws in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIRAYDA A APONTE/Examiner, Art Unit 3772
 /NICHOLAS D LUCCHESI/ Primary Examiner, Art Unit 3772